Citation Nr: 1828291	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  07-36 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a hepatitis disability.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel
INTRODUCTION

The Veteran served on active duty from March 1979 to May 1982 and from November 1986 to August 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May 2009, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  In a January 2018 letter, the Veteran was offered the opportunity to testify at another hearing with a VLJ.  He did not respond to the letter.  Thus, the Board will proceed without scheduling another hearing.  38 C.F.R. § 20.707 (2017).

By decision of September 2009, the Board denied service connection for a hepatitis disability and for an acquired psychiatric disorder.  The Veteran appealed the denials to the U.S. Court of Appeals for Veterans Claims (Court).  By May 2010 Order, the Court vacated the Board's September 2009 decision, and remanded the matters to the Board for compliance with instructions contained in an April 2010 Joint Motion for Remand of the Appellant and the VA Secretary. 

In September 2010, the Board remanded the case for further development.  Regarding the issue of service connection for a hepatitis disability, since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the issues on appeal.  

In December 2015, the RO sent a letter to the Veteran stating that service treatment records from his first period of service could not be located and are unavailable for review.  The Board recognizes that there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been, or in actuality were, destroyed while in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Previously, the Board remanded the issue of entitlement to service connection for a hepatitis disability in order to obtain a VA examination.  In May 2017, the Veteran was afforded a VA examination in which the examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran most likely had infectious hepatitis or hepatitis A during service based on clinical findings.  There was difficulty in detecting hepatitis C virus and antibody in early 1995 presumably because he may not have had it at that time.  In the past 20 years, his viral load was very low and liver function tests were normal.  The examiner also stated that the Veteran started abusing alcohol and opioids during service which may have resulted in his contracting the hepatitis C virus.  The Board finds this opinion conclusory as the examiner does not fully explain the conclusions reached and speculates as to whether he had hepatitis C in service and how it was caused during service.  Further, the examination had laboratory results; however, the examiner did not state whether the Veteran has a current diagnosis of hepatitis C as requested in the previous Board remand.  Therefore, the Board finds that clarification is needed regarding the VA examination.  

In order to properly adjudicate this appeal, a fully articulated and soundly reasoned medical opinion that accounts for the Veteran's competent lay testimony is needed.  As such, another VA examination must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

During private and VA treatment, the Veteran has been found to have varying psychiatric disorders.  During the May 2009 hearing, the Veteran stated that the experience of having hepatitis in service caused his psychiatric problems.  The Veteran was diagnosed with hepatitis B during service.  Also, letters from the Veteran's mother and brother dated March 2011 state that the Veteran was not the same after returning home from service.  The Veteran has not yet been afforded a VA examination in connection with his claimed psychiatric disorder on appeal.  In light of these lay statements, the Board finds that the Veteran should be scheduled for a VA examination in order to properly adjudicate this appeal.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine whether any diagnosed psychiatric disorder is related to the Veteran's military service. 

After a review of the evidence of record, to include the Veteran's statements and testimony, and the clinical evaluation, the examiner is asked to identify all diagnosed psychiatric disorders.  Thereafter, for each psychiatric disorder diagnosed, the examiner is asked to provide an opinion as to whether any currently or previously diagnosed psychiatric disorder is related to the Veteran's military service, to include his inservice hepatitis infection, or whether such etiology is unlikely.  

In offering these opinions, the examiner must specifically acknowledge and discuss the competent lay evidence of record regarding in-service and post-service treatment and symptoms, as well as symptoms since service.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran's claim file must be forwarded to and reviewed by the VA examiner who conducted the examination in May 2017, if available, or by another similarly qualified VA examiner to prepare an addendum opinion.  No examination is required unless the examiner deems it necessary.  The claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner should review the service and post-service medical records and render opinions for the record as to (a) whether the Veteran currently has any hepatitis disability, including hepatitis C, and if so, (b) whether any currently or previously diagnosed hepatitis disability is related to the Veteran's military service, to include his inservice hepatitis infection, or whether such etiology is unlikely.

In offering these opinions, the examiner must specifically acknowledge and discuss the competent lay evidence of record regarding in-service and post-service treatment and symptoms, as well as symptoms since service.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




